—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered September 21, 1999, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 14 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The identified informant’s statements provided probable cause for defendant’s arrest, since the People established the informant’s reliability and basis of knowledge. The informant made his statements while under arrest for possession of telephone calling cards taken in the instant robbery. That circumstance enhanced the reliability of his statements, since “it can * * * be inferred that an individual in the informant’s position would not lightly mislead the police and thereby exacerbate his predicament” (People v Comforto, 62 NY2d 725, 727). Furthermore, his information was clearly based on his own personal dealings with persons who had acquired the cards. Moreover, the police, who had received descriptions of the robbers and their getaway cars from eyewitnesses, were able to verify certain aspects of the information supplied by the informant.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. Defendant’s acquittal of certain charges does not warrant a different conclusion (see, People v Rayam, 94 NY2d 557). We note that the identification testimony was corroborated by evidence that defendant was found in a car that was clearly connected to the crime.
We perceive no basis for reduction of sentence.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Andrias, J. P., Wallach, Lerner, Rubin and Buckley, JJ.